Citation Nr: 1745507	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1978 to December 1984, and in the United States Marine Corps from December 1984 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The RO in Albuquerque, New Mexico currently has jurisdiction over the Veteran's claims.

In a June 2016 decision, the Board broadened the claim for a bilateral ankle diabetic rash to a skin disability.  The Board granted service connection for diabetes mellitus type 2 and peripheral neuropathy of the upper and lower extremities secondary to the diabetes mellitus type 2.  The issue of service connection for skin disability secondary to diabetes mellitus was remanded for additional development to include a VA examination.  The Board finds that the Board remand orders have been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

A 100 percent combined schedular rating is in effect from July 13, 2012.  See the February 2013 rating decision.   


FINDING OF FACT

A skin disability, to include eczema, was not manifested during the Veteran's active service, is not related to active service, and is not due to or aggravated by a service-connected disability to include diabetes mellitus type 2.      



CONCLUSION OF LAW

The criteria for service connection for skin disability to include eczema have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in July 2009, September 2009, and December 2009.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.   Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis

The Veteran asserts that he has a skin rash that is due to the service-connected diabetes mellitus type 2.  Service connection for diabetes mellitus type 2 is in effect and a 20 percent rating is assigned from June 19, 2009.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current skin rash is not proximately due to or aggravated by the service-connected diabetes mellitus type 2 or other service-connected disability, and is not related to injury, disease, or other event in active service.  

The weight of the competent and credible evidence establishes that the skin rash is not proximately due to or aggravated by the service-connected diabetes mellitus type 2.  The Veteran was afforded VA examinations in March 2011 and October 2016 to obtain medical evidence as to the nature and etiology of the skin rash.  The March 2011 VA examination report indicates that the Veteran described having rashes on ankles at times which had been present for 2 years.  Examination revealed that there were no signs of a skin disease.  The VA examiner stated that there were no findings of secondary complications of diabetes mellitus type 2 related to the skin and the Veteran did not have any non-diabetic condition that is aggravated by the diabetes.

The October 2016 VA examination report indicates that the Veteran has a diagnosis of eczema.  The Veteran attributed his rash to his diabetes and stated that the diabetes was diagnosed in about 2004.  He stated that the rash started on the ankles.  He believed one doctor told him the rash might be due to his diabetes.

The VA examiner noted that an initial primary care VA evaluation dated August 9, 2011, does not indicate any complaints of a rash and there is no discussion or complaint of rash in the progress notes after that.  The VA examiner further noted that before that, the complaints of a neck rash were found in May 2009 and a nurse assessment note dated August 9, 2009 indicates "pt states he has a rash on ankles."  The VA examiner noted that no further discussion of that rash was found after that.  The VA examiner indicated that on exam, the Veteran stated that there are a couple small spots on the inside of the right ankle that look related to the type of rash he is discussing; the VA examiner indicated that the spots were very small and non-bothersome.  

Examination of the left ankle revealed no sign of rash.  On the right ankle laterally, there was no sign of rash.  On the right ankle medially, there was a 0.5 by 0.6 centimeter area that was slightly hyperpigmented and dry.  Another area was approximately 0.4 by 0.6 centimeters and was slightly reddened and dry.  The VA examiner stated that the Veteran had 2 very small typical eczematous dry skin lesions on the inside of the right ankle that are not suggestive of anything associated with diabetes and the Veteran gave a history consistent with recurrent rash on the ankles that is also descriptive of waxing and waning eczema.  The VA examiner stated that there is no suspicion that the Veteran's ankle eczema is caused by or aggravated by his service-connected diabetes mellitus.  The VA examiner indicated that these appear to be typical eczematous dry skin areas and are not suggestive of anything associated with diabetes.  The VA examiner noted that the risk factors listed for eczema, according to UpToDate medical reference, do not include diabetes and diabetes complications for skin problems do not include rashes on the ankle or eczema.  The VA examiner noted that Necrobiosis lipoidica is a skin condition sometimes associated with diabetes but the Veteran's rash does not resemble this at all.  The VA examiner cited to UpToDate currency for atopic dermatitis (eczema); it was noted that the literature review was current through September 2016 and this topic was last updated June 21, 2016.  The VA examiner concluded that the Veteran has atopic dermatitis/eczema recurrent on the ankles that is not connected to diabetes.  The VA examiner noted that eczema is frequently a waxing and waning recurrent disease and no discussion is found in medical record since June 2009 giving evidence of a skin disability, including a bilateral ankle diabetic rash.  The VA examiner concluded that the skin condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.

A June 2009 VA diabetes consult record indicates that the Veteran reported having a diagnosis of diabetes mellitus since 2004.  The examiner indicated that the Veteran had symptoms of peripheral neuropathy as a complication of the diabetes mellitus and the Veteran had no other known complications.   

The Board finds the VA medical opinions, taken together as a whole, to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran or reviewed the exam findings before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  The October 2016 VA examiner cited to the medical research in support of his medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the VA medical opinions have great probative weight.  

The Veteran himself has related his skin rash to the service-connected diabetes mellitus type 2.  The Veteran, as a lay person, is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and cause of a skin rash or eczema falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  As discussed above, the VA examiner indicated that diabetes mellitus is not a risk factor for eczema and the skin disorder that diabetes mellitus may cause was not found on exam.  The October 2016 VA examiner indicated that necrobiosis lipoidica is a skin condition sometimes associated with diabetes but the Veteran's rash does not resemble this at all.  There is no evidence that the Veteran has medical expertise or training to render a medical opinion about the cause of the skin rash.  The Board notes that neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the skin disorder is not proximately due to or aggravated by a service-connected disability to include the service-connected diabetes mellitus type 2.  

The Board further finds that the weight of the competent and credible evidence shows that the skin disorder did not manifest in service, first manifested years after active service, and is not related to injury, disease, or other event in active service. 

Service treatment records show no complaints, treatment, or diagnosis of a skin disorder.  Examinations in January 1978 (enlistment), February 1982, September 1984, December 1988, and April 1998 (separation exam) indicate that physical examination of the skin was normal.  Scars on the back and knees were detected but the Veteran does not allege that these scars are due to the diabetes mellitus.  The Veteran denied having a skin disease on separation exam.  The Veteran separated from active service in December 1998. 

The Veteran was afforded a VA general medical examination in June 1999.  Review of systems reveals that the Veteran denied having a skin rash.  A skin disease was not diagnosed or detected.  An August 2006 VA examination report shows no complaints or findings of a skin rash or skin disease.  VA treatment records indicate that a rash was detected in 2009.  A February 2009 VA podiatry record indicates that the Veteran reported having foot pain and a rash.  See also the June 2009 VA treatment record.  The October 2016 VA examiner indicated that a nurse assessment note dated August 9, 2009 indicates "pt states he has a rash on ankles" and there was no further discussion of that rash found after that entry.

A VA medical opinion was not obtained for the issue of service connection for a skin rash or disease on a direct basis.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that the current skin disease to include eczema is associated to service.  There is no evidence of a skin disease in active service or any association to service.  As discussed, the skin rash was first detected in 2009 and the Veteran asserts it is caused by the service-connected diabetes mellitus type 2.  The Veteran does not provide any lay evidence as to symptoms or incurrence in active service or chronic or recurrent symptoms since service.  There is probative evidence establishing that the current disability manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claim.  As such, VA's duty to obtain a medical opinion is not triggered.  See Waters, 601 F.3d 1274.

As noted, the first evidence of findings of a skin rash is in 2009, over 10 years after service separation.  See the VA treatment records dated in 2009.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board finds the weight of the competent and credible evidence shows that the skin disorder to include eczema did not manifest in service, first manifested over 10 years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the skin disorder to include eczema is not due to or permanently aggravated by the service-connected diabetes mellitus type 2 or any other service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for skin disorder, to include eczema, on a direct and secondary basis, and the claim for service connection for skin disorder to include eczema is denied.


ORDER

Entitlement to service connection, to include on a secondary basis, for skin disability, to include eczema, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


